DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-9, 13-14, 17, 19, and 21 are allowable. Claims 2, 10-12, 15-16, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species A-K, as set forth in the Office action mailed on 30 June 2021, is hereby withdrawn and claims 2, 10-12, 15-16, and 20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:

Claim 1
Lee
A touch panel, comprising: 

a substrate;
Fig. 4: SUB1 and SUB2; paragraph 55
a plurality of touch signal lines, located on the substrate;
paragraph 63
a plurality of sub-pixels, located on the substrate, each of the sub-pixel comprising:
paragraph 55
a switch element, electrically connected to a corresponding scan line and a corresponding data line; and
Fig. 4: TFT; paragraph 55
a pixel electrode, electrically connected to the switch element;
paragraph 55
a plurality of touch electrode groups, comprising a plurality of touch electrodes, wherein each of the pixel electrodes is overlapping with a corresponding touch electrode in a direction perpendicular to a top surface of the substrate , and each of the touch electrode groups is electrically connected to at least one corresponding touch signal line of the touch signal lines; and
Lee discloses touch electrode groups: e.g., Fig. 5, touch electrodes Tx11, etc. But the touch electrodes do not overlap with the pixel and instead encircle it.

Fig. 5: COM; paragraph 62, where the overlap can be seen in Fig. 7, and as seen in Fig. 5 the area COM includes many touch groups.


Note that others of the prior art of record – e.g., Lui et al. (US 2019/0187831) – does disclose where the pixel and touch electrodes overlap. But in Lui there is not a touch electrode for every sub-pixel: instead some sub-pixels correspond to common electrodes and others to touch electrodes.
Therefore the combination of subject matter as a whole renders the claim allowable over the prior art of record.
Regarding claims 2-17 and 19-21:
They are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694